Citation Nr: 0528453	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.  

2.	Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing before 
the undersigned in August 2004.  

The Board remanded this case in January 2005 for further 
development, and it has returned for appellate action.  


FINDINGS OF FACT

1.	Arthritis of the left knee is manifested by limitation of 
flexion to 130 degrees, with crepitus and tenderness.  

2.	Arthritis of the right knee is manifested by limitation of 
flexion to 130 degrees, with crepitus and tenderness.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for left 
knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

2.	The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Id.

In VCAA letters dated in May 2002 and February 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran is claiming increased evaluations for his 
service-connected bilateral knee arthritis.  It is noted that 
service connection for bilateral knee arthritis was granted 
by rating decision of the RO in March 1996.  A combined 10 
percent evaluation was assigned at that time.  Subsequently, 
a 10 percent evaluation was granted for each knee in 
connection with the current appeal.  

An examination was conducted by VA in June 2002.  At that 
time, the veteran complained of constant pain in his knees, 
with difficulty climbing stairs.  There was no instability.  
There was no effusion, but minimal crepitation and tenderness 
was present over the patellae.  The joint line was also 
tender.  Ligaments were stable.  McMurray and drawer tests 
were negative.  Range of motion was from 0 degrees extension 
to 130 degrees flexion, with complaints of pain.  Power 
against resistance was good, but also with complaints of 
pain.  There was no evidence of fatigability or 
incoordination.  X-ray studies of the knees were essentially 
clear, but clinically there appeared to be an arthritic 
condition.  The diagnosis was history of chronic pain in both 
knees.  

The veteran testified at a hearing before the undersigned in 
August 2004.  At that time, he stated that he had difficulty 
with any type of walking, and that he took medication for 
pain relief.  He also indicated that he had swelling of his 
knees approximately once per month.  

VA outpatient treatment records, dated from 1995 to December 
2004, show that the veteran has received treatment for 
various disorders, including his knee disabilities.  In 
December 2004, he stated that his knee joint pain had been 
stable.  He continued to take medication for pain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's arthritis, has 
taken the veteran's complaints of pain into consideration, 
where appropriate.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

The veteran's knee arthritis is currently manifested by pain, 
crepitus, and occasional swelling of each knee joint, with 
motion limited to 130 degrees flexion.  It is noted that 
normal range of motion of the knee is flexion to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  A 10 percent rating for each 
knee has been assigned on the basis of limitation of motion 
of each knee.  

While separate 10 percent ratings may be assigned for 
arthritis and other impairment, there is no indication that 
the veteran has other impairment sufficient enough to warrant 
a separate 10 percent rating.  Such other impairment includes 
crepitus and swelling on a frequency of once per month.  The 
medical evidence is negative for findings of left or right 
knee instability or subluxation. This degree of impairment 
does not warrant a separate 10 percent rating for each knee.  

Despite the veteran's claim that ratings in excess of those 
assigned for his knees are warranted, mere contentions of the 
veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
condition with conditions documented while in service, or 
service in general, is not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the appellant does not 
have the medical expertise to diagnose the claimed disorder 
and evaluate its severity.  

Under these circumstances, a rating in excess of 10 percent 
for each knee is not warranted and the appeal must be denied.  


ORDER

A rating in excess of 10 percent for arthritis of the left 
knee is denied.  

A rating in excess of 10 percent for arthritis of the right 
knee is denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


